﻿


 
 Confrontation and suspicion characterize relations between the great Powers. They seek security in advanced weapons technology and in the threat of mutual destruction. They hold us in constant fear that their nuclear weapons may be put to use. One of the few gleams of light in the international situation is the recently concluded follow-up meeting at Madrid of the Conference on Security and Co-operation in Europe. The result of the Madrid meeting can be the beginning of improved co-operation and greater understanding between the States of Europe, and between East and West. My country is honored to host the 1984 Conference on Confidence- and Security-building Measures and Disarmament in Europe. We shall endeavor to make this Conference a stepping-stone in the arduous work of turning distrust into confidence and of reducing the risk of armed conflict in Europe, so that, in time, it may prove a valuable contribution to a disarmament process. The great Powers confrontation has impeded the solution of regional conflicts in the world. Tensions between the super-Powers have long hampered the ability of the United Nations to maintain peace and security. There is an increasing tendency among States to resort to force. Frequent violations of the borders and territorial integrity of States take place in disregard of the Charter of the United Nations and of international law. Nowhere can such actions be defended. Last autumn, a debate on the strengthening of the United Nations was initiated in the Assembly, largely inspired by the Secretary-General's clear-cut analysis of the Organization's problems. In the view of my Government, it is essential that this debate be continued. It should be pursued with the definite aim of producing constructive, realistic contributions to the solution of United Nations problems, thus strengthening the ability of the Organization to resolve conflicts. The five Nordic Governments have sought to make such a contribution in a joint study. As members of the Assembly, we must seriously consider whether the resolutions we adopt are likely to promote solutions of conflicts. We must avoid using the Assembly for shortsighted and tactical purposes. Political tensions must not be allowed to influence the role of the United Nations as a forum where all interested parties can take part in the discussions on equal terms. The results of the two international conferences recently held at Geneva are a source of encouragement in this context. The constructive co-operation in negotiations at the Second World Conference to Combat Racism and Racial Discrimination was a definite step forward in comparison with the Conference in 1978. My Government also appreciated the spirit of co-operation and compromise shown by the participating States that led to the outcome of the International Conference on the Question of Palestine. The recommendations of that Conference merit serious consideration by the United Nations organs concerned. Our debate on the problems of the United Nations is particularly focused on the Security Council, which according to the Charter bears the primary responsibility for the maintenance of peace. The privileged position of the great Powers in the Council places upon them a special responsibility for upholding the principles of the Charter and for the proper functioning of the Council Sweden regrets the inadequacies shown by the Council at present in following up its own resolutions and in dealing with conflicts in time to prevent violence, as well as its inclination to hand over difficult and sometimes impossible tasks to the Secretary-General without giving him the necessary support. In his recent report on the work of the Organization, the Secretary-General refers to the obligations of the Security Council and points out that threats to international peace are of such importance that they should override the differences of interest and ideology which separate the members of the Council. The significance of this cannot be over-emphasized. My Government welcomes the Secretary-General's intention to give priority in the coming year to an examination and appraisal of the administration of the Secretariat with a view to its improvement. The Secretary-General has questioned whether he still commands sufficient authority to meet effectively his responsibilities as chief administrative officer of the Organization. We share his concerns, but our answer is clear: the authority is there, vested in him, according to the Charter. Nowhere has the involvement of the United Nations been greater than in the Middle East. There have been important achievements, not least through the United Nations peace-keeping operations. Throughout the years, Sweden has taken part in these operations and in various mediation assignments. This year we are commemorating my countryman, Folke Bemadotte, who was murdered 35 years ago during his mission as a United Nations mediator in Palestine. We have been concerned and depressed to see how large-scale violence has broken out once again in Lebanon. Lebanon's sovereignty and independence must be respected, and all foreign forces remaining in the country contrary to the wishes of the Lebanese Government must be withdrawn. It is the sincere hope of the Swedish Government that the agreement just announced in Lebanon will mark the end of the violence and the beginning of constructive negotiations towards national reconciliation. The civilian population in Lebanon is suffering greatly from the chaotic situation in the country. Palestinian refugees also run the risk of new attacks. It should be the urgent duty of the United Nations to ensure the legal and physical protection of these refugees. The situation in the West Bank and Gaza is also cause for continuing concern. Israel's occupation policy, particularly its illegal settlements, is a serious impediment to a peaceful solution of the Middle East conflict. The conflict in the Middle East can be solved only if the legitimate right to self-determination of the Palestinian people is fulfilled, including the right, should it so wish, to form a state of its own in the West Bank and Gaza. Israel has a right to exist in peace within secure and recognized borders. The parties should meet in direct negotiations on the basis of Security Council resolutions 242 (1967) and 338 (1973). In these negotiations the PLO must be accepted as an equal party. It is high time that the great Powers restored the Security Council to its central role in the efforts to bring about a negotiated settlement of the Middle East conflict. South Africa persists in flouting united world opinion and international law in an unparalleled manner. In order to protect the repugnant social structure known as apartheid, South Africa continues its illegal occupation of Namibia and escalates its attacks and pressure on neighbouring States. For five years the negotiations on the implementation of the United Nations plan for Namibia, unanimously adopted by the Security Council, have regrettably come to serve as an argument against putting South Africa under the pressure of sanctions. My Government maintains that the Security Council should exert the pressure on South Africa which is necessary to ensure that the negotiations yield results. No country deserves more than South Africa to be subjected to sanctions as provided for in Chapter VII of the Charter of the United Nations. The Soviet occupation of Afghanistan is now in its fourth year. Acts of war are continuing. Fundamental human rights are being constantly violated. More than 3 million Afghan refugees are waiting in vain to return. The occupation is particularly serious considering the position of the Soviet Union as a permanent member of the Security Council, which entails a special responsibility for the observance of the Charter. The talks in progress under United Nations auspices must continue and lead to the withdrawal of the Soviet troops and to the exercise by the Afghan people of their right to self-determination. There is a danger that the conflicts in Central America will turn into general war. In the present situation, the initiative taken by the countries of the Contadora Group stands out as particularly important in turning developments to another course and in strengthening efforts to find political solutions. Sweden supports the endeavors of the Contadora countries and finds it encouraging that more and more countries are becoming convinced that the path towards a solution of Central America's problems goes via negotiations and not via military escalation. The present situation in Central America has its roots primarily in the economic and social injustice in the region. The countries there must be given the opportunity of building up their societies in peace and in a state of national independence. A first step in reducing tensions must be the cessation of all deliveries of weapons, all arms traffic and all military assistance to and within the region. Ten years ago democracy was crushed in Chile. Since the military took power, the people have seen their conditions of living drastically deteriorate and have been deprived of their civil rights and liberties. However, the people of Chile have shown that they will no longer tolerate the suppression of their traditional freedom. Today, the dictatorship is shaken. In this crucial phase, the international community should continue to support efforts aiming at the restoration of democracy and respect for human rights in Chile. In my country's neighborhood, in Poland, we have seen the process of democratization being shattered. Without a real dialogue between different groups of the society a better future for the Polish people is hardly possible. The repeal of martial law last summer will therefore have to be followed by further measures in the same direction. It is 35 years since the General Assembly adopted the Universal Declaration of Human Rights. Along with the Charter and a number of international conventions, this morally binding Declaration lays down the rights of the individual which all States have the duty to respect. These documents provide the basis for the self-evident right and duty of the United Nations to engage in the protection of human rights. Violence between States often has a connection with violence within a State. The violence which consists of oppression of the individual by the authorities and machinery of government can become the root of international tension and conflicts. Efforts to safeguard human rights are part of the work for international peace. However, it is not primarily the risk of international tension which guides our involvement in efforts for human rights. Our interest is focused on the situation of the individual. Attention should be drawn to violations of these rights wherever they occur. It is gratifying to note that these problems have taken an increasingly central place in the activities of the United Nations. At the same time, we see that violations of human rights continue on a frightening scale throughout the world. We must find ways and means to improve the efforts of the United Nations in this field. Torture is a particularly abominable violation of human rights. I urge all States to play their part in the speedy realization of the convention to combat torture which the United Nations has so long been trying to finalize. I also appeal to all States to make financial contributions to the United Nations Voluntary Fund for Victims of Torture, so that this Fund can effectively alleviate some of the great needs in this field. Some States are examined by the Assembly for violations of human rights. The Assembly's attention in these matters, however, leaves an impression of selectivity. My Government regrets this. In the Assembly we must not refrain from dealing with governments' violations of human rights when the conditions for doing so are at hand. No nation has escaped the effects of the international economic crisis. As always, the poorest countries are the hardest hit. The patient efforts of the United Nations have led only to a partial alleviation of their situation. There are signs today of an economic recovery. However, that recovery appears weak and uncertain. It is difficult to argue that any significant upswing is under way as long as unemployment continues to rise. At any rate, the recovery needs to be supported by a well-balanced and coordinated economic policy. A stable recovery of the world economy requires the involvement of the economies of the developing countries. This will not least necessitate increased financial support to and a greater solidarity with the developing countries, infer in order to reduce their debt burden. Economic growth in these countries is essential in itself, but it also serves to promote recovery in the industrialized countries. We are not lacking ideas—both the Brandt and the Palme Commissions have presented guidelines for action. Sweden regrets that so far it has not been possible to start global negotiations within the framework of the North-South dialogue. However, the dialogue has not come to a standstill. The ministerial meeting of the GATT Contracting Parties in the autumn of 1982 laid the foundation for deepened co-operation in the field of international trade. A decision has been taken on a certain strengthening of the resources of IMF. Furthermore, the sixth session of the United Nations Conference on Trade and Development has generated concrete results in some important issues and given impulses for continued practical work. It remains to be seen with what degree of determination Governments will follow up, in UNCTAD and other international organizations, the concrete decisions made. Sweden has adopted a programme of action to give substance to the follow-up of these common undertakings. The developing countries' readiness for dialogue and consensus must be met by a readiness of the industrialized countries for practical co-operation. In the Held of the environment, Sweden attaches significance to the efforts to reactivate and intensify international co-operation. This co-operation is vitally important to our common future well-being. My country gives its full support to the proposal for a special commission entrusted with the task of formulating long-term environment strategies which can contribute to a stable social and economic development. The overriding problem in today's world is nuclear weapons. Our entire existence is put in jeopardy. We must create the political conditions necessary to ensure that these weapons of mass destruction will never be used. The goal is a world free of nuclear weapons. One important step in this direction would be the introduction of a comprehensive ban on nuclear-weapon tests. The Assembly year after year has stated that a comprehensive test ban is a crucial measure in the efforts to halt the nuclear arms race. We attach the greatest importance to this issue. After very detailed preparatory work, Sweden therefore put a draft comprehensive test-ban treaty before this summer's session of the Committee on Disarmament. In the 1963 partial test-ban Treaty" three of the nuclear-weapon States undertook to stop all nuclear- weapon tests and declared their determination to continue negotiations to this end. They confirmed that commitment in the 1968 Treaty on the Non-Proliferation of Nuclear Weapons. We find it deplorable that the nuclear-weapon States concerned have not fulfilled their commitments. We appeal to them to enter without delay into serious negotiations for a comprehensive test-ban treaty. If they do not, this will also increase the risks of a proliferation of nuclear weapons. Peace and stability in different parts of the world will be endangered. The responsibility rests heavily on the nuclear-weapon States concerned. Achieving a test ban is a central element in the efforts that must be made to freeze nuclear-weapon arsenals at their present levels and to proceed to reductions. A freeze is not intended to alter the approximate parity that exists between the great Powers. Last year the Assembly called upon the Soviet Union and the United States to initiate a freeze on nuclear weapons immediately a call which both these Governments have so far ignored. This appeal is no less urgent today. Progress in the on-going negotiations at Geneva on the limitation of intermediate-range missiles in Europe would be an important step towards controlling the nuclear arms race. The Swedish Government believes that no further deployment of nuclear weapons should take place and that a substantial reduction should be made in the nuclear-weapon systems already in place. In this context a balance in conventional weapons must also be achieved at a lower level. The goal of parity should be sought at a lower, not a higher, level. For more than a generation the search for security in Europe has been guided by the concept of deterrence. The existence of nuclear weapons may have led to a degree of caution on the part of the two super-Powers in dealing with conflicts, but the doctrine of deterrence and its logical consequence—the accelerated arms race— have created insecurity and mutual suspicion. Suspicion heightens the risk of war breaking out by mistake or misunderstanding. This risk is increased by the rigid procedures automatically set in motion for protection against surprise nuclear attack. The Soviet shooting-down of a civilian airliner has been condemned by Sweden in the Security Council. This tragic incident is a reminder of how close we are to a situation in which the forces of destruction can be released. No sensible military or political goals can be achieved by using nuclear weapons. If they are used, the nuclear exchange that would follow would be virtually impossible to control and to limit. Yet a dangerous ambiguity remains about the role of nuclear weapons in military planning. Is their role only to deter their use by the opponent or will they be used in certain circumstances to redress a military situation? The technological development of nuclear weapons and their delivery systems, the continuous modernization of nuclear forces in Europe and elsewhere and their deployment in forward positions give the impression that limited nuclear warfare is considered a possibility. In the long run, nuclear deterrence offers very poor protection for mankind against the horrors of nuclear war. Other paths must be tried. One guideline must be respect for the security concerns and interests of the opposite party. States must realize that in the nuclear age the search for military superiority is futile. States must develop mutual understanding, confidence and co-operation across ideological and political barriers if the nuclear threat is to be removed. Those are the principles on which the concept of common security is based. It is particularly important to recall these principles at a time like this, when tensions have increased and the great Powers confront each other. Now more than ever there is a need for negotiation, for mediation and conciliation in order to settle conflicts. It is now, when the task is so difficult, that patient and determined efforts are needed. We should not let the great-Power confrontation overshadow the work of the entire international community. The general debate of the thirty-eighth session of the General Assembly should be seen in that light. In my view, this is a very important debate, for it will set the tone for the international dialogue in the months ahead. That tone may be one of increased confrontation, which means increased danger, but it can also be a tone that reflects an effort to transcend the ideological boundaries and to seek dialogue and detente.  This is our responsibility. I have the privilege of speaking from this rostrum on the first day of the general debate. Let me conclude by saying that as far as my Government is concerned we pledge to do our best to contribute to a constructive dialogue.
